United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3299
                                   ___________

Victor Rivera,                            *
                                          *
                   Appellant,             *
                                          *   Appeal from the United States
      v.                                  *   District Court for the District
                                          *   of Minnesota.
Lisa J. W. Hollingsworth, Warden,         *
FCI Sandstone,                            *       [UNPUBLISHED]
                                          *
                   Appellee.              *

                                   ___________

                             Submitted: July 16, 2004
                                Filed: July 27, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Victor Rivera, confined in the Federal Correctional Institution
at Sandstone, Minnesota, appeals the district court's* dismissal of Rivera's 28 U.S.C.
§ 2241 petition. After carefully reviewing the record, we conclude the Federal
Bureau of Prisons properly calculated Rivera's sentence to commence on the date it


      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
was imposed and to run for 147 months. We also conclude the district court did not
abuse its discretion in denying Rivera an evidentiary hearing. See Newton v. Kemna,
354 F.3d 776, 785 (8th Cir. 2004).

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-